DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and amended claims filed on December 2, 2020.  Claims 1-20 are now pending in the present application. This Action is made FINAL.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. Patent Application Publication # 2012/0170932 A1) in view of Bugenhagen et al. (U.S. Patent Application Publication # 2008/0049626 A1).
Regarding claim 1, Chu et al teach a ring interconnect system (Fig(s).1, 3, 4) comprising:  
5a plurality of nodes, each node connected to two other nodes to form a ring interconnect, wherein every pair of nodes is connected by a dedicated inter-node path (read as optical fiber using a particular wavelength (Paragraph [0024])) for that pair of nodes distinct from the ring interconnect (read as ADM/OptSW (Fig.1 @ 10-50, Fig.3 @ The OptSws are connected by one or more optical fibers. Wavelength divisional multiplexing (WDM) may be used so that each fiber supports multiple wavelengths λ1, λ2, λ3, … , λn.” (Paragraph [0024]) For Instance, “Between two nodes, some of the fibers are user to transmit in one direction (e.g., clockwise in Figure), while the rest are used to transmit in the other, opposite direction (e.g., counter-clockwise in the Figure).”(Paragraph [0024])), 
each of the nodes (read as ADM/OptSW (Fig(s).1 and 3-5)) comprising: 
a message buffer to buffer messages received from at least one device associated with the node (read as queue (Fig.5 @ 130; Paragraph [0031]); For example, “the OptSw can determine the identity of the egress OptSw from the forwarding table, module 100 will forward the packet to egress switch known module 120 which will place the packet in the appropriate queue 130 for transmission to the egress OptSw.”(Paragraph [0031])); 10and 
arbitrator circuitry to receive the activity indications from each other node via the dedicated inter-node paths (read as optical fiber using a particular wavelength (Paragraph [0024])) and from the activity level circuitry, and to allow ingress of a message from the message 15buffer onto the ring interconnect in dependence on the activity indications.  (read as control module (Fig.5 @ 200; Paragraph [0032]); For example, “Based on the instructions from the central scheduler, control module 200 sets the various components of the OptSw to enable (or terminate) the ability to transmit and/or receive data.”(Paragraph central scheduler may also send commands to the OptSw instructing operation of the OptSw, for example whether, the OptSw should receive data (or stop receiving) for a particular wavelength; the OptSw should transmit (or stop transmitting) data to another OptSw using a particular wavelength, and duration of operation information (e.g., for how long to transmit/receive).”(Paragraph [0033]))
However, Chu et al fail to explicitly teach wherein every pair of nodes is connected by a dedicated inter-node path for that pair of nodes distinct and spatially separate
the activity level circuitry to transmit an activity indication, to each other node of the plurality of nodes via the respective dedicated inter-node paths in dependence on message buffer occupancy;
Bugenhagen et al. teach a method wherein every pair of nodes is connected by a dedicated inter-node path (read as line name) for that pair of nodes distinct and spatially separate (read as monitoring of data packets that contain real-time content. (Fig.12; Paragraph [0133]) For example, “at least one item of network performance information associated with data packets containing real-time content communicated over the network node segment of the packet network may be determined. The network performance may include real-time bandwidth usage, total bandwidth usage, packet loss, delay, and/or jitter, for example.”(Paragraph [0133]) Also, the devices may comprise of a Line Information Table (Table V; Paragraph [0147]) Also, “network performance information of node segments providing communications ”(Table VI; Paragraph [0151]) For example, “if the NMS system 4702 determines that a particular signal strength from a wireless device to a wireless access point is weak or becomes weaker due to any number of factors, including due to the user increasing distance between himself and the access node, then the NMS system 4702 may change one or more communications parameters, including encoding, modulation, frequency, and the like to improve or increase the signal strength between the user and the access node.”(Paragraph [0313])) 
the activity level circuitry to transmit an activity indication, to each other node of the plurality of nodes via the respective dedicated inter-node paths (read as a line name) in dependence on message buffer occupancy (read as monitoring of data packets that contain real-time content. (Fig.12; Paragraph [0133]) For example, “at least one item of network performance information associated with data packets containing real-time content communicated over the network node segment of the packet network may be determined. The network performance may include real-time bandwidth usage, total bandwidth usage, packet loss, delay, and/or jitter, for example.”(Paragraph 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for monitoring and associating network performance information with data packets that contain real time content as taught by Bugenhagen et al. with the optical switches as taught by Chu et al. for the purpose of improving traffic off-loading by devices in a ring network.
Regarding claim 19, Chu et al. teach a method of operating a node of a ring interconnect comprising a plurality of nodes (Fig.1 and 3-5; Paragraph [0021]), each node connected to two other nodes to form the ring interconnect (Fig.1 and 3-5; Paragraph [0021]), the method comprising:  
15buffering messages received from at least one device associated with the node (read as queue (Fig.5 @ 130; Paragraph [0031]); For example, “the OptSw can determine the identity of the egress OptSw from the forwarding table, module 100 will forward the packet to egress switch known module 120 which will place the packet in the appropriate queue 130 for transmission to the egress OptSw.”(Paragraph [0031]));
receiving the activity indications from each other node via the dedicated inter-node path and the activity indication generated within the node (read as control module (Fig.5 @ 200; Paragraph [0032]); For example, “Based on the instructions from the central scheduler, control module 200 sets the various components of the OptSw to enable (or terminate) the ability to transmit and/or receive data.”(Paragraph [0034])  Also, “central scheduler may also ”(Paragraph [0033])); and 
allowing ingress of a buffered message onto the ring interconnect in dependence on the activity indications. (read as control module (Fig.5 @ 200; Paragraph [0032]); For example, “Based on the instructions from the central scheduler, control module 200 sets the various components of the OptSw to enable (or terminate) the ability to transmit and/or receive data.”(Paragraph [0034])  Also, “central scheduler may also send commands to the OptSw instructing operation of the OptSw, for example whether, the OptSw should receive data (or stop receiving) for a particular wavelength; the OptSw should transmit (or stop transmitting) data to another OptSw using a particular wavelength, and duration of operation information (e.g., for how long to transmit/receive).”(Paragraph [0033]))
However, Chu et al. fail to explicitly teach generating an activity indication for transmission to each other node of the plurality of nodes in dependence on message buffer occupancy, wherein every pair of nodes is connected by a dedicated inter-node 
Bugenhagen et al. teach a method for generating an activity indication for transmission to each other node of the plurality of nodes in dependence on message buffer occupancy, wherein every pair of nodes is connected by a dedicated inter-node path (read as line name) for that pair of nodes distinct and spatially separate from the ring interconnect, and the activity indication is transmitted along the respective dedicated inter-node 20paths (read as monitoring of data packets that contain real-time content. (Fig.12; Paragraph [0133]) For example, “at least one item of network performance information associated with data packets containing real-time content communicated over the network node segment of the packet network may be determined. The network performance may include real-time bandwidth usage, total bandwidth usage, packet loss, delay, and/or jitter, for example.”(Paragraph [0133]) Also, the devices may comprise of a Line Information Table (Table V; Paragraph [0147]) Also, “network performance information of node segments providing communications between the network communications devices on the packet network is stored in association with indicia representative of the node segments. The indicia may be alpha-numeric and describe a physical location or logical address associated with the node segments.”(Table VI; Paragraph [0151]) For example, “if the NMS system 4702 determines that a particular signal strength from a wireless device to a wireless access point is weak ”(Paragraph [0313]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for associated network performance information with data packets that contain real time content as taught by Bugenhagen et al. with the optical switches as taught by Chu et al. for the purpose of improving traffic off-loading by devices in a ring network.
Regarding claim 20, Chu et al. teach a ring interconnect system (Fig(s).1 and 3-4) comprising: 
5a plurality of nodes, each node connected to two other nodes to form a ring interconnect, wherein every pair of nodes is connected by a dedicated inter-node path (read as optical fiber using a particular wavelength (Paragraph [0024])) for that pair of nodes distinct from the ring interconnect (read as ADM/OptSW (Fig.1 @ 10-50, Fig.3 @ 100-170, Fig.4 @ 100-170; Paragraph [0021]); For example, “The OptSws are connected by one or more optical fibers. Wavelength divisional multiplexing (WDM) may be used so that each fiber supports multiple wavelengths λ1, λ2, λ3, … , λn.” (Paragraph [0024]) For Instance, “Between two nodes, some of the fibers are user to transmit in one direction (e.g., clockwise in Figure), while the rest are used to transmit ”(Paragraph [0024])), 
each of the nodes (read as ADM/OptSW (Fig(s).1 and 3-5)) comprising:  
30means for buffering received messages from at least one device associated with the node (read as queue (Fig.5 @ 130; Paragraph [0031]); For example, “the OptSw can determine the identity of the egress OptSw from the forwarding table, module 100 will forward the packet to egress switch known module 120 which will place the packet in the appropriate queue 130 for transmission to the egress OptSw.”(Paragraph [0031]));  P115235US34 (P05149US.family) 
means for receiving the activity indications from each other node via the dedicated inter-node paths (read as optical fiber using a particular wavelength (Paragraph [0024])) and the 5activity indication from the means for transmitting (read as control module (Fig.5 @ 200; Paragraph [0032]); For example, “Based on the instructions from the central scheduler, control module 200 sets the various components of the OptSw to enable (or terminate) the ability to transmit and/or receive data.”(Paragraph [0034])  Also, “central scheduler may also send commands to the OptSw instructing operation of the OptSw, for example whether, the OptSw should receive data (or stop receiving) for a particular wavelength; the OptSw should transmit (or stop transmitting) data to another OptSw using a particular wavelength, ”(Paragraph [0033])); and 
means for allowing ingress of a message from the buffer onto the ring interconnect in dependence on the activity indications. (read as control module (Fig.5 @ 200; Paragraph [0032]); For example, “Based on the instructions from the central scheduler, control module 200 sets the various components of the OptSw to enable (or terminate) the ability to transmit and/or receive data.”(Paragraph [0034])  Also, “central scheduler may also send commands to the OptSw instructing operation of the OptSw, for example whether, the OptSw should receive data (or stop receiving) for a particular wavelength; the OptSw should transmit (or stop transmitting) data to another OptSw using a particular wavelength, and duration of operation information (e.g., for how long to transmit/receive).”(Paragraph [0033]))
However, Chu et al fail to explicitly teach wherein every pair of nodes is connected by a dedicated inter-node path for that pair of nodes distinct and spatially separate;
means for transmitting an activity indication to each other node of the plurality of nodes along the respective dedicated inter-node paths in dependence on message buffer occupancy;
Bugenhagen et al. teach a method wherein every pair of nodes is connected by a dedicated inter-node path (read as line name) for that pair of nodes distinct and spatially separate (read as monitoring of data packets that contain real-time content. (Fig.12; Paragraph [0133]) For example, “at least one item of network performance ”(Paragraph [0133]) Also, the devices may comprise of a Line Information Table (Table V; Paragraph [0147]) Also, “network performance information of node segments providing communications between the network communications devices on the packet network is stored in association with indicia representative of the node segments. The indicia may be alpha-numeric and describe a physical location or logical address associated with the node segments.”(Table VI; Paragraph [0151]) For example, “if the NMS system 4702 determines that a particular signal strength from a wireless device to a wireless access point is weak or becomes weaker due to any number of factors, including due to the user increasing distance between himself and the access node, then the NMS system 4702 may change one or more communications parameters, including encoding, modulation, frequency, and the like to improve or increase the signal strength between the user and the access node.”(Paragraph [0313]))
Bugenhagen et al. teach a means for transmitting an activity indication (read as real time content) to each other node of the plurality of nodes along the respective dedicated inter-node paths (read as a line name) in dependence on message buffer occupancy (read as monitoring of data packets that contain real-time content transmitted at least one item of network performance information associated with data packets containing real-time content communicated over the network node segment of the packet network may be determined. The network performance may include real-time bandwidth usage, total bandwidth usage, packet loss, delay, and/or jitter, for example.”(Paragraph [0133]) Also, the devices may comprise of a Line Information Table (Table V; Paragraph [0147]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for associated network performance information with data packets that contain real time content as 
Regarding claim 2, and as applied to claim 1 above, Regarding claim 18, and as applied to claim 1 above, Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig.3-5; Paragraph [0021])
However, Chu et al. fail to explicitly teach wherein the arbitrator circuitry comprises a node pendency counter responsive to the activity indication from the activity level circuitry to increase a value held by the node pendency counter, 
wherein 20the arbitrator circuitry is responsive to the value held by the node pendency counter being equal to or above a predetermined value to allow ingress of the message from the message buffer onto the ring interconnect.
Bugenhagen et al. teach a method wherein the arbitrator circuitry comprises a node pendency counter responsive to the activity indication from the activity level circuitry to increase a value held by the node pendency counter (read as counters in the statistics module (Fig.11 @ 1106)), 
wherein 20the arbitrator circuitry is responsive to the value held by the node pendency counter being equal to or above a predetermined value to allow ingress of the message from the message buffer onto the ring interconnect. (read as counters in the statistics module (Fig.11 @ 1106))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the counters in different types modules used for network performance information for data packets that contain real time 
Regarding claim 3, and as applied to claim 2 above, Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig.3-5; Paragraph [0021])
However, Chu et al. fail to explicitly teach wherein the node pendency counter is 25responsive to presence of the activity indication from the activity level circuitry and absence of activity indications from each other node to increase the value held by the node pendency counter by an amount at least equal to the predetermined value.
Bugenhagen et al. teach a method wherein the node pendency counter is 25responsive to presence of the activity indication from the activity level circuitry and absence of activity indications from each other node to increase the value held by the node pendency counter by an amount at least equal to the predetermined value. (read as counters in the probe module (Fig.11 @ 1106))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the counters in different types modules used for network performance information for data packets that contain real time 
Regarding claim 4, and as applied to claim 2 above, Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig.3-5; Paragraph [0021])
However, Chu et al. fail to explicitly teach wherein the node pendency counter is 30responsive to presence of the activity indication from the activity level circuitry and presence of an activity indication from another node of the plurality of nodes toP115235US31 (P05149US.family) increase the value held by the node pendency counter by an amount less than the predetermined value.
Bugenhagen et al. teach a method wherein the node pendency counter is 30responsive to presence of the activity indication from the activity level circuitry and presence of an activity indication from another node of the plurality of nodes toP115235US31 (P05149US.family) increase the value held by the node pendency counter by an amount less than the predetermined value. (read as counters in the statistics module (Fig.11 @ 1106))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the counters in different types modules used for network performance information for data packets that contain real time 
Regarding claim 5, and as applied to claim 2 above, Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig.3-5; Paragraph [0021])
However, Chu et al. fail to explicitly teach wherein the node pendency counter is 5responsive to absence of the activity indication from the activity level circuitry and presence of an activity indication from another node of the plurality of nodes to increase the value held by the node pendency counter by an amount less than the predetermined value.
Bugenhagen et al. teach a method wherein the node pendency counter is 5responsive to absence of the activity indication from the activity level circuitry and presence of an activity indication from another node of the plurality of nodes to increase the value held by the node pendency counter by an amount less than the predetermined value. (read as counters in the statistics module (Fig.11 @ 1106))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the counters in different types modules used for network performance information for data packets that contain real time 
Regarding claim 6, and as applied to claim 2 above, Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig.3-5; Paragraph [0021])
However, Chu et al. fail to explicitly teach wherein the node pendency counter is responsive to a signal from the arbitrator circuitry indicating that the message has been added from the message buffer onto the ring interconnect to decrease the value held by the node pendency counter.
Bugenhagen et al. teach a method wherein the node pendency counter is responsive to a signal from the arbitrator circuitry indicating that the message has been added from the message buffer onto the ring interconnect to decrease the value held by the node pendency counter. (read as counters in the statistics module (Fig.11 @ 1106))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the counters in different types modules used for network performance information for data packets that contain real time 
Regarding claim 7, and as applied to claim 2 above, Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig.3-5; Paragraph [0021])
However, Chu et al. fail to explicitly teach wherein the arbitrator circuitry is arranged to provide a value increase for the node pendency counter based on a number of activity indications received relative to a bandwidth of the ring interconnect.
Bugenhagen et al. teach a method wherein the arbitrator circuitry is arranged to provide a value increase for the node pendency counter based on a number of activity indications received relative to a bandwidth of the ring interconnect. (read as counter real time bandwidth and real time packet counter (Fig.8 @ 828))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the counters for real time bandwidth and real time packets as taught by Bugenhagen et al. with the optical switches as taught by Chu et al. for the purpose of improving traffic off-loading by devices in a ring network.
Regarding claim 8, and as applied to claim 7 above, Chu et al., as modified by Bugenhagen et al., teach a ring interconnect system (Fig.3-5; Paragraph [0021]) wherein the arbitrator circuitry 20comprises look-up table circuity to receive the activity indications from each other node and from the activity level circuitry, and to provide the value 
Regarding claim 9, and as applied to claim 7 above, Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig.3-5; Paragraph [0021])
However, Chu et al. fail to explicitly teach wherein the value increase for the 25node pendency counter is based, at least in part, on a destination of the message to be added from the message buffer onto the ring interconnect.
Bugenhagen et al. teach a method wherein the value increase for the 25node pendency counter is based, at least in part, on a destination of the message to be added from the message buffer onto the ring interconnect. (read as counters in the statistics module (Fig.11 @ 1106))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the counters in different types modules used for network performance information for data packets that contain real time content as taught by Bugenhagen et al. with the optical switches as taught by Chu et al. for the purpose of improving traffic off-loading by devices in a ring network.
Regarding claim 10, and as applied to claim 1 above, Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig.3-5; Paragraph [0021])
However, Chu et al. fail to explicitly teach wherein the activity level circuitry comprises a message pendency counter responsive to the message buffer occupancy to 30increase a value held by the message pendency counter, wherein the activity level 
Bugenhagen et al. teach a method wherein the activity level circuitry comprises a message pendency counter responsive to the message buffer occupancy to 30increase a value held by the message pendency counter, wherein the activity level circuitry is responsive to the value held by the message pendency counter being equal to or above a threshold to transmit the activity indication. (read as counters in the statistics module (Fig.11 @ 1106))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the counters in different types modules used for network performance information for data packets that contain real time content as taught by Bugenhagen et al. with the optical switches as taught by Chu et al. for the purpose of improving traffic off-loading by devices in a ring network.
Regarding claim 11, and as applied to claim 10 above, Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig.3-5; Paragraph [0021])
However, Chu et al. fail to explicitly teach wherein the message pendency counter is responsive to the message buffer receiving a message from a device associated with the node to increase the value held by the message pendency counter.
Bugenhagen et al. teach a method wherein the message pendency counter is responsive to the message buffer receiving a message from a device associated with the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the counters in different types modules used for network performance information for data packets that contain real time content as taught by Bugenhagen et al. with the optical switches as taught by Chu et al. for the purpose of improving traffic off-loading by devices in a ring network.
Regarding claim 12, and as applied to claim 10 above, Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig.3-5; Paragraph [0021])
However, Chu et al. fail to explicitly teach wherein the message pendency counter is arranged to increase the value held by the message pendency counter at a ring interconnect transmission frequency when the number of the messages in the message buffer is above zero.
Bugenhagen et al. teach a method wherein the message pendency counter is arranged to increase the value held by the message pendency counter at a ring interconnect transmission frequency when the number of the messages in the message buffer is above zero. (read as counters in the probe module (Fig.11 @ 1106))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the counters in different types modules used for network performance information for data packets that contain real time 
Regarding claim 13, and as applied to claim 10 above, Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig.3-5; Paragraph [0021])
However, Chu et al. fail to explicitly teach wherein the message pendency counter is responsive to a signal from the activity level circuitry indicating that the activity indication has been transmitted to decrease the value held by the message pendency counter.
Bugenhagen et al. teach a method wherein the message pendency counter is responsive to a signal from the activity level circuitry indicating that the activity indication has been transmitted to decrease the value held by the message pendency counter. (read as counters in the statistics module (Fig.11 @ 1106))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the counters in different types modules used for network performance information for data packets that contain real time 
Regarding claim 14, and as applied to claim 1 above, Chu et al., as modified by Bugenhagen et al., teach a ring interconnect system  (Fig.3-5; Paragraph [0021]) wherein each of the nodes (Fig.5) comprises: 
an acceptance buffer to buffer messages received from the ring interconnect when the node is a message target of the messages (queue (Fig.5 @ 130; Paragraph [0031])); and 
acceptance buffer monitoring circuitry to transmit a busy signal, when a 20number of the messages in the acceptance buffer is equal to or above a capacity threshold, to each other node of the plurality of nodes. (queues report (Paragraph [0032])) 
Regarding claim 15, and as applied to claim 14 above, Chu et al., as modified by Bugenhagen et al., teach a ring interconnect system wherein each pair of nodes (Fig.1) is connected by a second dedicated inter-node path for that pair of nodes distinct from the ring 25interconnect, and the busy signal is transmitted via the second dedicated inter-node path. (read as a second path that connects ADM devices in ring network (Fig.1; Paragraph [0024]))
Regarding claim 16, and as applied to claim 14 above, Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig.3-5; Paragraph [0021])
However, Chu et al. fail to explicitly teach wherein the acceptance buffer monitoring circuitry is arranged to repeat transmission of the busy signal at a ring 
Bugenhagen et al. teach a method wherein the acceptance buffer monitoring circuitry is arranged to repeat transmission of the busy signal at a ring interconnect transmission frequency, when the number of the messages in the 30acceptance message buffer is equal to or above the capacity threshold. (read as TCP process for retransmission of packets (Paragraph [0324]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for retransmitting packets as taught by Bugenhagen et al. with the optical switches as taught by Chu et al. for the purpose of improving traffic off-loading by devices in a ring network.
Regarding claim 17, and as applied to claim 7 above, Chu et al., as modified by Bugenhagen et al., teach a ring interconnect system  (Fig.3-5; Paragraph [0021]) clearly shows and discloses a ring interconnect system wherein each of the nodes (Fig.5) comprises:
an acceptance buffer to buffer messages received from the ring interconnect when the node is a message target of the messages (queue (Fig.5 @ 130; Paragraph [0031])); and 
acceptance buffer monitoring circuitry to transmit a busy signal, when a number of the messages in the acceptance buffer is equal to or above a capacity 5threshold, to each other node of the plurality of nodes, wherein the value increase for the node pendency  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. Patent Application Publication # 2012/0170932 A1), in view of Bugenhagen et al. (U.S. Patent Application Publication # 2008/0049626 A1), and Morrison et al. (U.S. Patent Application Publication # 2008/0049626 A1).  
Regarding claim 18, and as applied to claim 1 above, Chu et al. teach “OptSw 100, 110, 120, . . . 170 are arranged in a ring topology.”(Fig.3-5; Paragraph [0021]) 
Bugenhagen et al. teach a system and method for determining network performance information.(Abstract; Paragraph(s) [0034]-[0036])
However, Chu et al. and Bugenhagen et al. fail to explicitly teach wherein the ring interconnect system 10is a system-on-chip ring interconnect system.
Morrison et al. teach a system wherein the ring interconnect system 10is a system-on-chip ring interconnect system. (read as “the ring network may connect the plurality of elements on a system on chip ( SOC).”(Paragraph [0060]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the ring architecture on a system on chip (SoC) as taught by Morrison et al. and the function for associated network performance information with data packets that contain real time content as taught by Bugenhagen et al. with the optical switches as taught by Chu et al. for the purpose of improving traffic off-loading by devices in a ring network.
Response to Arguments
Bugenhagen et al. (U.S. Patent Application Publication # 2008/0049626 A1) do address the new amended limitation set forth within independent claim 1, 19, and 20. 
	Bugenhagen et al. teach a line information table (Table V, Paragraph [0147]) Also, Bugenhagen et al. teach “at least one item of network performance information associated with data packets containing real-time content communicated over the network node segment of the packet network may be determined. The network performance may include real-time bandwidth usage, total bandwidth usage, packet loss, delay, and/or jitter, for example.”(Paragraph [0133]) Also, Bugenhagen et al. teach “network performance information of node segments providing communications between the network communications devices on the packet network is stored in association with indicia representative of the node segments. The indicia may be alpha-numeric and describe a physical location or logical address associated with the node segments.”(Table VI; Paragraph [0151]) For example, Bugenhagen et al. teach “if the NMS system 4702 determines that a particular signal strength from a wireless device to a wireless access point is weak or becomes weaker due to any number of factors, including due to the user increasing distance between himself and the access node, then the NMS system 4702 ”(Paragraph [0313])
Therefore, new rejections have been formulated to address the limitations as set forth in independent claims 1, 19, and 20 rendering the applicant’s amendments filed on August 20, 2020 moot.
CONCLUSION
4.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 18, 2021